OPINION — AG — THE MERIT SYSTEM OR PERSONNEL ADMINISTRATION MAY ADOPT RULES AND REGULATIONS WHICH AFFORD CLASSIFICATION IN HARMONY WITH THE AFOREMENTION AGENCY'S ACTION. THE AGENCY WHICH IS AUTHORIZED BY STATUTE TO APPOINT OFFICERS, AGENTS, AND EMPLOYEES, PRESCRIBE THEIR DUTIES AND FIX THEIR COMPENSATION MAY PROVIDE IN ITS CONTRACTS OF EMPLOYMENT WITH ITS OFFICERS, AGENTS AND EMPLOYEES FOR PAYMENT FOR OVERTIME SERVICES AND THAT UNDER SUCH PROVISIONS THE WAGE CONTRACTS CLAIMS INTERPOSED BY SUCH EMPLOYEES FOR OVERTIME MAY BE PAID. CITE: ARTICLE XXIII, SECTION 1, 61 O.S. 1961 3 [61-3], ARTICLE XXIII, SECTION 10 (FINIS STEWART)